Citation Nr: 0007934	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  92-19 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis 
barbae with sebaceous cyst of the neck, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served a period of active duty for training from 
June 1976 to September 1976, and served on active duty from 
August 1978 through November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The case was remanded by the Board in January 1994 
and again in April 1999 for further development.  The 
requested development was completed and the case was returned 
to the Board in February 2000.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue currently on appeal has been obtained by the RO and 
associated with the veteran's claims  folder.

2.  The veteran's pseudofolliculitis barbae with recurring 
cysts on the neck is intermittently pruritic and productive 
of occasional exudation.

3.  The disfigurement associated with the service-connected 
skin disability is marked.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for 
pseudofolliculitis barbae with sebaceous cyst of the neck 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7814, 
7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an increased 
rating due to the extensive lesions, scars and disfigurement 
of his facial area and the continuous recurrence of sebaceous 
cysts.

The veteran's claim for an increased rating for the service-
connected skin disability is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  Additionally, the facts relevant 
to the claim has been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
the claim has been satisfied.  38 U.S.C.A. § 5107(a).

Facts

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the disability at issue.  The 
Board has found nothing in the historical record which would 
lead it to conclude that the current evidence of record is 
not adequate for rating purposes, nor has the Board found any 
of the historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

Service connection for pseudofolliculitis barbae with 
sebaceous cyst of the neck was granted in a rating decision 
of December 1977.  A 10 percent rating was assigned from 
September 30, 1976, pursuant to Diagnostic Codes 7806 and 
7819.  A 10 percent rating has been in effect for the 
disability since then.

In February 1992, the veteran filed the current claim for a 
rating in excess of 10 percent for his service-connected skin 
disability.  A VA medical record dated in February 1992 shows 
that the veteran had had a cyst on the right cheek removed 
and was having the sutures removed.  A VA outpatient 
treatment record dated later in February 1992 notes that the 
veteran was seen for chronic cystic acne.  Examination 
revealed that the veteran's lower face was very scarred with 
a few firm cysts.  In addition, he had a lot of "icepick" 
scarring.  The diagnosis was acne.  

A VA examination in February 1992 showed no burn scars.  It 
was noted that he had had facial dermatitis since 1976, 
limited to his face and neck.  He had multiple deep scars and 
cysts on the face in the beard area.  There were no nervous 
manifestations.  The diagnosis was pseudofolliculitis barbae 
with severe scarring, treated with multiple modalities in 
past, including surgery and antibiotics.

VA outpatient treatment records dated March 24, 1992, show 
that the veteran had diffuse scars on the right side of his 
face and a scar on the right mandible.  The diagnosis was 
acne with old acne cysts and scars.  Additional VA medical 
records dated in August 1994 show that the veteran was being 
treated for follow up of a cyst on the neck where the veteran 
had had a steroid injection one month earlier.  The veteran 
reported that the cyst had decreased in size but was still 
there and was still bothersome.  Examination revealed a 
mobile cyst approximately one centimeter by one centimeter.  
It was on the neck in the hairline of his beard.  It was 
nontender with no erythema and no discharge.  The diagnosis 
was a noninfected, epidermal inclusion cyst.  The doctor 
recommended removing the cyst.  Another VA outpatient 
treatment record dated in March 1997 shows that the veteran 
had had a cyst under his chin for three to four months.  It 
was noted that he had a rash on his chin that did not have 
pus or a bloody discharge.

At a VA dermatology examination in June 1997, the veteran 
complained of pain and occasional itching of 
pseudofolliculitis barbae.  The examination showed that there 
were several skin-colored papules and cysts on the veteran's 
cheeks and chin.  Multiple ice pick scars were present on the 
cheeks.  The diagnoses were pseudofolliculitis barbae and 
acne vulgaris.  Colored photographs were submitted.

Private medical records from Thomas L. Fisher, M. D., S. C., 
show that in April 1997, the veteran had a nodule on the left 
side of his neck.  The veteran reported that the lesions 
drained foul smelling matter.  The examination revealed a 
hard nodule with a small amount of pus which was drained.  
The diagnosis was scar; abscess and it was noted that there 
was a cyst in the scar.  Additional records from Dr. Fisher 
show that the veteran had a cyst removed from the left side 
of his neck in July 1997.  It was noted that the veteran had 
scarring of the cheeks and neck.  The diagnosis was 
pseudofolliculitis barbae.  Other medical records show that 
the veteran was prescribed Retin A for pseudofolliculitis 
barbae in July 1997 and November 1997.

A VA dermatology examination report dated in August 1999 
notes that the veteran had had pseudofolliculitis barbae 
beginning in 1976, that he had had multiple attempts at 
therapy, none of which was successful, and that the symptoms 
had been relatively stable, although severe over the years.  
The veteran's main complaint was that he had developed cystic 
lesions that were unresponsive to treatment.  The lesions 
occurred either on the face or on the neck.  The veteran 
reported that the cysts started as firm lumps and eventually 
became inflamed and filled with pus which, when drained had a 
foul-smelling, anaerobic fluid.  The veteran reported that 
this occurred on the average once a month.  The condition had 
resulted in scarring over his entire face and neck in the 
area of his beard.  The veteran reported that the scarring 
was non-tender or painful but that it was intermittently 
pruritic.  

An examination of the head and neck revealed no adenopathy or 
thyromegaly.  His face, in the area of his beard, was covered 
by small pock marks that were curricular and approximately 
two to three millimeters in diameter.  There was no linear 
scarring, retraction, or deformity.  The oral pharynx was 
without lesion.  There were presently two firm, subcutaneous, 
superficial cysts on either side of the larynx, just below 
the mandible.  They both measured approximately .5 centimeter 
by 1 centimeter.  There were no other cysts or signs of 
drainage, infection or inflammation in that area.  No foul-
smelling drainage was detected.  The scarring was non-tender 
and not painful on objective demonstration, and it was not 
poorly nourished and subject to repeated ulceration.  The 
service-connected disability did not affect the function of 
the veteran's neck, jaw or face.  The diagnoses were 
pseudofolliculitis barbae with intercurrent infected cysts 
requiring drainage and subsequent scarring.  Colored 
photographs were taken and associated with the claims file.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  

Tinea barbae and benign new skin growths are to be evaluated 
as eczema under Diagnostic Code 7806.  38 C.F.R. § 4.118, 
Diagnostic Codes 7814, 7819.  Eczema.  warrants a 10 percent 
evaluation if there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating for eczema is warranted with constant exudation or 
itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

Slight disfiguring scars of the head, face or neck are 
evaluated as noncompensably disabling.  Moderate disfiguring 
scars of the head, face or neck are evaluated as 10 percent 
disabling.  Severe disfiguring scars of the head, face or 
neck, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, are evaluated as 
30 percent disabling.  Disfiguring scars of the head, face or 
neck which involve complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement are evaluated as 50 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800 (1999).  
The note following Diagnostic Code 7800 provides that where 
in addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Diagnostic Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  

Superficial scars which are poorly nourished, with repeated 
ulceration are evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (1999).  Superficial scars 
which are tender and painful on objective demonstration 
warrant a 10 percent rating. 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (1999).  Other scars may be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).  

The evidence shows that the veteran has pseudofolliculitis 
barbae with recurring cysts on his neck.  A VA outpatient 
treatment record dated in August 1994 shows that the cyst was 
nontender, but the veteran reported that it was bothersome.  
A private medical record dated in April 1997 shows that the 
veteran had a nodule on the left side of his neck which had 
some pus and was drained.  At the June 1997 VA examination, 
the veteran reported pain and occasional itching of the 
pseudofolliculitis barbae.  

The veteran's pseudofolliculitis barbae and recurring cysts 
involve an exposed surface and there is evidence of exudation 
and itching.  Although the exudation and itching associated 
with the disability are not constant, the lesions and 
associated scarring are, in the Board's opinion, productive 
of marked disfigurement.  In this regard the Board notes that 
the February 1992 VA outpatient treatment record shows that 
the veteran's lower face was very scarred and that he had a 
lot of ice pick scarring.  The February 1992 VA examination 
report shows that the veteran had severe scarring as a result 
of the pseudofolliculitis barbae of the face and neck.  The 
June 1997 VA examination report also shows that the veteran 
had multiple ice pick scars on the cheeks.  A private medical 
record dated in July 1997 notes scarring of the cheeks and 
neck.  The August 1999 VA examination report shows that the 
veteran had scarring over the entire face and neck in the 
area of his beard.  In concluding that the disability is 
productive of marked disfigurement, the Board has also 
considered the photographs depicting the condition.  
Accordingly, the disability meets the criteria for a 30 
percent evaluation under Diagnostic Code 7806.  

There are no systemic or nervous manifestations of the 
disability, and the disfigurement does not approach 
exceptional repugnancy.  Therefore, the disability does not 
more nearly approximate the criteria for a 50 percent 
evaluation under Diagnostic Code 7806.

The Board has also considered whether it would be to the 
veteran's advantage to separately rate the disfigurement from 
the other manifestations of the disability.  Without 
consideration of the disfigurement, the disability would 
warrant a 10 percent evaluation under Diagnostic Code 7806 
since the disability involves a limited area and the 
exudation and itching associated with the disability are only 
occasional.  The degree of disfigurement evidenced by the 
medical evidence and the photographs depicting the condition 
is moderate, in the Board's opinion.  In this regard, the 
Board notes that although severe scarring has been noted, the 
disfigurement has not been described as severe.  In addition, 
the facial scars do not produce marked and unsightly 
deformity of the eyelids, lips or auricles.  Therefore, the 
disfigurement would not warrant an evaluation in excess of 10 
percent under Diagnostic Code 7800.  Accordingly, it would 
not be to the veteran's advantage to separately rate the 
disfigurement.

In accordance with Esteban v. Brown, 6 Vet. App. 259 (1994), 
the Board has also considered whether the scarring otherwise 
warrants a separate compensable evaluation.  The medical 
evidence reflects that the scarring is not tender, painful, 
poorly nourished and subject to repeated ulceration, or 
productive of functional impairment.  Therefore, there is no 
appropriate basis for assigning a separate compensable 
evaluation under Diagnostic Code 7803, 7804, or 7805.  








ORDER

An increased rating of 30 percent for pseudofolliculitis 
barbae with sebaceous cyst of the neck is granted, subject to 
the criteria applicable to the payment of monetary benefits.



		
	SHANE A DURKIN
	Member, Board of Veterans' Appeals



 

